NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                 Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604


                               Argued February 28, 2013
                               Decided August 28, 2013



                                            Before

                           DANIEL A. MANION, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge



No. 12-2834                                          Appeal from the United States District
                                                     Court for the Northern District of
COREY H., et al.,                                    Illinois, Eastern Division.
                    Plaintiffs-Appellees,
      v.                                             No. 92 C 3409

CHICAGO BOARD OF EDUCATION,                          Robert W. Gettleman, Judge.
             Defendant-Appellant.



                                        ORDER

                                      I. Background

      Because this litigation has been ongoing for over twenty years, we only briefly
recount the underlying facts and procedural posture. In 1992, a group of disabled
students who attended various Chicago Public Schools (“CPS”, which we use to refer to
No. 12-2834                                                                            Page 2


the Chicago Board of Education as well) filed a putative class action lawsuit against the
Illinois State Board of Education (“ISBE”), CPS, and other governmental entities.
Among the numerous claims that the plaintiffs raised was the allegation that the ISBE
was responsible for CPS's district-wide practice of assigning disabled students to
schools and classrooms based solely on their disability classifications, in violation of the
Individuals with Disabilities Education Act (“IDEA”). The IDEA required the various
governmental entities to educate children in the least restrictive environment (“LRE”)
according to their needs. Of the more than 500,000 students then enrolled in CPS, at
least 10% had been classified by CPS as having disabilities.

        The case was initially assigned to Judge Leinenweber, who denied motions to
dismiss and certified the class, which was defined as: “all children who are enrolled in
[CPS] and who are or will be classified as having a disability by [CPS], and who are
therefore subject to [CPS’s] and ISBE’s illegal practice and policy of failing to educate
children with disabilities … .” The parties attempted to settle the case, and CPS
negotiated a comprehensive settlement agreement that assumed the class definition
above and was approved by the district court in February 1998. The CPS consent decree
committed CPS to instituting a series of reforms and administering a program called the
“Education Connection,” which would provide resources to approximately one-third of
its schools to bring them into compliance with the IDEA.

       Settlement negotiations with the ISBE, however, fell through and the parties
proceeded to a bench trial. The district court found in favor of the plaintiffs and held
that the ISBE violated the IDEA. It also ordered the ISBE to submit a plan detailing how
it would bring CPS into compliance with the law. In response to the district court's
judgment, in June 1999 the ISBE entered into a consent decree with the plaintiffs in
which it outlined the steps that it would take to correct CPS's noncompliance with the
IDEA and to monitor CPS's future compliance.

       The consent decrees mandated: (1) that the district court would oversee the
consent decrees until January 2006; (2) that the district court would appoint a Monitor1
to oversee the implementation of the decrees and compliance with its terms; (3) that the
parties would establish district-wide targets and benchmarks by which CPS could show


       1
         The original court-appointed Monitor was Judge Joseph Schneider, a judge on the
Circuit Court of Cook County. After he retired in 2003, the court appointed Kathleen Yannias
as Monitor.
No. 12-2834                                                                         Page 3


it was complying with the decrees; and (4) that if CPS schools were unable to meet
established targets, the schools could request exemptions from those targets.

       Although the parties entered into the consent decrees in good faith, the parties
were unable to agree upon a number of items related to the decrees’ implementation.
Consequently, the Monitor formulated the district-wide targets and determined that,
beginning on June 1, 2005, the maximum percentage of students with disabilities in any
school in the CPS system could be no greater than 20% of the school's total student
population. The Monitor also stated that the ISBE could grant waivers to schools from
the 20% cap.

        CPS objected to the district court, arguing that the 20% enrollment cap was
erroneously based on the Monitor's inconsistent use of nationwide statistics and
definitions of terms used to determine IDEA compliance. But in an order issued on
February 17, 2000, the district court rejected CPS’s arguments and concluded that the
Monitor did not abuse her discretion by establishing the 20% cap. For five years, CPS
sought no waivers from the Monitor's targets. But on June 1, 2005—the deadline by
which all CPS schools were required to comply with the 20% enrollment cap—CPS sent
a letter to the Monitor and the ISBE seeking waivers from the 20% cap for 96 schools.

        As a result of the request, and in consideration of various other difficulties CPS
had in meeting district-wide targets, when the Monitor reported to the district court on
the progress of the consent decree, she recommended extending the term the district
court would oversee the consent decrees to the end of the 2009–2010 school year. The
district court adopted the Monitor's decision (over objections by CPS) and both
extended its jurisdiction over the decrees until September 1, 2010, and confirmed that
the maximum percentage of disabled students allowed per school remained at 20%.

        CPS appealed the district court's order to this court, asserting that the court
abused its discretion by reaffirming the 20% enrollment cap. In Corey H. v. Board of Educ.
of Chi., 534 F.3d 683 (7th Cir. 2008), we dismissed CPS’s appeal, holding that the
challenge was not ripe because it was too early for us to entertain any challenge to the
20% enrollment cap, as CPS could still seek and obtain waivers for the schools that
could not comply with the cap. Id. at 689.

       In 2010, the district court determined that the interests of all parties and the
public required that both consent decrees should terminate. The parties agreed, and the
No. 12-2834                                                                                    Page 4


court ordered that the consent decree for the ISBE would terminate on August 1, 2011,
and the consent decree for CPS on September 1, 2012. With the consent decrees
terminated, the only remaining action is for the Monitor to file the final report detailing
her findings of the agencies’ compliance with the decrees. Then, just a few months
before the consent decree for CPS was set to terminate, CPS filed a motion with the
district court to decertify the original “Corey H.” class and vacate the consent decree it
had agreed to in 1998 and also in 2010. The district court denied the motion and CPS
appealed to this court.

       On appeal, CPS contends that the district court erred by denying its motion on
the ground that our decision in Jamie S. v. Milwaukee Pub. Schs., 688 F.3d 481 (7th Cir.
2012), mandates that we decertify the class and vacate the consent decree. We need not
consider CPS’s arguments, however, because this case is moot. We have no jurisdiction
to entertain CPS’s motion, and this appeal is therefore dismissed.

                                           II. Discussion

        A federal court's jurisdiction is limited to cases that present a live controversy.
See U.S. CONST. art. III, §2. The consent decree at issue here expired on September 1,
2012; thus, there is no longer a consent decree for us to vacate.2 Since there is no decree,
there is no controversy, and the case is moot. See, e.g., United States v. Brennan, 650 F.3d
65, 91 (2d Cir. 2011) (noting that any issues regarding settlement approval were moot
because the settlement agreement had already expired under its own terms); Hallett v.
Morgan, 296 F.3d 732, 749 (9th Cir. 2002) (holding that a motion to terminate a consent
decree was moot because the challenged provisions of the decree had expired); Taylor v.
United States, 181 F.3d 1017, 1022 (9th Cir. 1999) (en banc) (holding that a motion to
terminate a consent decree was “moot” because there was “no … consent decree left to
be terminated”).




       2
          Consent decrees are construed strictly to preserve the bargained-for positions of the
parties, and courts have an affirmative duty to protect the integrity of their decrees and ensure
that the terms are effectuated. See Cleveland Firefighters for Fair Hiring Practices v. City of
Cleveland, 669 F.3d 737, 743 (6th Cir. 2012) (Keith, J., dissenting) (citing Williams v. Vukovich, 720
F.2d 909, 920 (6th Cir. 1983)). For that reason, we strictly enforce the termination of the decree
on September 1, 2012.
No. 12-2834                                                                       Page 5


        Even if this case were not moot, we would not grant the relief CPS seeks. As the
district court noted, over the past twenty-one years, during which the parties invested
thousands of hours and spent tens of millions of dollars in an effort to reform the CPS
special education system for the benefit of disabled children, no one—not the plaintiffs,
ISBE, or CPS—has ever complained about the class certification definition. Why, at this
late date, the CPS would try to obliterate two decades’ worth of effort is mystifying to
us. The CPS just reaffirmed its commitment to the decree in 2010, and nothing has
occurred since then to suggest that complying with the terms of the decree had changed
in any meaningful way. Even if circumstances had changed, however, CPS is no longer
under any burden, substantial or otherwise, to comply with any obligations it assumed
under the expired decree. As we noted above, the only remaining obligation is for the
Monitor, who will file her report at some point presumably in the near future.3 Thus,
even if this case were not moot, no justification exists for vacating the decree.

                                     III. Conclusion

      For the foregoing reason, this appeal is moot and is therefore DISMISSED.




      3
         At oral argument, one of the attorneys for CPS suggested that the school system
was concerned that information contained in the Monitor’s pending report might
provide grounds for future lawsuits. That may well be true, but as we have held in the
past, a vague or nebulous fear is insufficient to create a case or controversy. See In re
Olde Prairie Block Owner, LLC, 515 Fed. Appx. 590 (7th Cir. 2013).